DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Specifically the Applicant has referenced multiple NPL documents though out the specification (The Examiner has noted Madgwick et al., Mohssen et al.,  Markley et al, Luczak et al, Kuipers et al., Chan et al., Ling et al.) which are not included in an IDS.  The Examiner also notes that the Applicant is required to provide copies of any cited NPL as part of the information disclosure statement. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “on the basis of the measures of step B” in step C which appears to be a typographical error for “measurements”. 
Claim 10 is objected to because of the following informalities: The claim recites “wherein said electronic processor the computer program of claim 8 is installed” which does not follow general English grammar rules.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: included in step C: “determining an attitude Ad of said device on the basis of the measures of step B”. Specifically step B measures “the device acceleration vector accd via said at least one accelerometer, and the local magnetic field vector m = (mx, m., mz) by said magnetometer” at a single time t. It is unclear how this is used in calculation of an attitude. In order to calculate an attitude one either need multiple relative position vectors (such as in a calculation using GNSS), performing rotations while keeping an axis fixed (i.e. Euler angles), or require knowledge of roll, pitch and yaw angles which cannot be determined solely from one acceleration vector and one local magnetic field vector at time t.  
Claim 1 recites “a straight angle centered on said individual” which the Examiner takes to be indefinite language and therefore unclear. In general, angles are formed by two rays sharing a common vertex and exists without any “centered” reference point. However, while there are also “central angles” whose vertex is the center of a circle, due to the characterization of the claimed angle as a “straight 
Claim 1 recites “subtracting the Earth’s gravity vector…to the new vector of acceleration…of D1 step, obtaining a linear acceleration vector”. Which is taken to be indefinite. Specifically due to the language it is unclear which vector is subtracted from which (i.e. gravity – acceleration versus acceleration – gravity). Therefore it is unclear how the linear acceleration vector that is being determine is actually calculated.  
Claim 1 recites the limitation "in the order" in step H.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the order” would be referring to. Specifically there have been continual calculations at successive time intervals defined as well as the determination of a “first and second sequence” which would appear to happen at each successive time interval due to the language of the claim.
Claim 1 recites the equation                                 
                                    c
                                    =
                                    
                                        
                                            [
                                            
                                                
                                                    a
                                                    c
                                                    c
                                                
                                                
                                                    θ
                                                    1
                                                
                                            
                                            ,
                                             
                                            …
                                            ,
                                             
                                            
                                                
                                                    a
                                                    c
                                                    c
                                                
                                                
                                                    θ
                                                    n
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    a
                                                    c
                                                    c
                                                
                                                
                                                    l
                                                
                                            
                                            z
                                            ]
                                        
                                        
                                            T
                                        
                                    
                                
                            . However the variable T has not been defined. The Examiner notes that this would appear to be a transpose, but due to the language regarding the final outcome being “initialized as an empty matrix” it is unclear how a transpose could be used to create such initialization.
Claim 1 also recites that                                 
                                    A
                                    Q
                                    =
                                    [
                                    A
                                    Q
                                    ,
                                     
                                    c
                                    ]
                                
                            . However if “c” is as defined above, it is unclear how this is mathematically possible as AQ is defined as a “linear accelerations matrix” and therefore [AQ,c] would not be able to be an equivalent matrix to AQ.
Claim 1 recites “H1” and “H3” as substeps for step H. It is unclear if this is a typographical error or an omission of a step “H2” and therefore the substeps of step H are taken to be indefinite. The Examiner notes that the step H2 appears to be defined in claim 3, but this does not provide definiteness to claim 1 as claim 1 is independent of claim 3
Claim 1 recites “extracting the row “associated with                                 
                                    
                                        
                                            θ
                                        
                                        
                                            d
                                            i
                                            r
                                        
                                    
                                
                            in the matrix AQ”. However,                                 
                                    
                                        
                                            θ
                                        
                                        
                                            d
                                            i
                                            r
                                        
                                    
                                
                             is an estimated angle, and therefore it is unclear how this is associated with any rows in AQ which are determined by step E. specifically                                 
                                    
                                        
                                            θ
                                        
                                        
                                            d
                                            i
                                            r
                                        
                                    
                                
                             is not a value of                                 
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                        
                                    
                                
                             that would iterated through in step E2, and therefore no row in AQ would be “associated” with                                 
                                    
                                        
                                            θ
                                        
                                        
                                            d
                                            i
                                            r
                                        
                                    
                                
                            .
Claim 2 recites “and in which the gravitational vector g has been increased by one dimension by inserting a zero component”, which the Examiner takes to be unclear. As g is a vector, insertion of a component could have multiple meanings, i.e. is a 3 dimensional vector now 4 dimensional, or is a component replaced with a zero etc.  
Claim 2 recites “calculating a vector axis by carrying out a cross product of the vector of gravity                                 
                                    g
                                    =
                                    [
                                    0
                                    ,
                                     
                                    0
                                    ,
                                     
                                    
                                        
                                            g
                                        
                                        
                                            z
                                            a
                                        
                                    
                                    ]
                                
                             as expressed in said absolute Cartesian coordinate system                                 
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            a
                                        
                                    
                                    )
                                
                             and a new gravitational vector                                 
                                    
                                        
                                            g
                                        
                                        
                                            s
                                        
                                    
                                
                             obtained by transforming, using said quaternion                                 
                                    
                                        
                                            q
                                        
                                        
                                            d
                                        
                                    
                                
                            , the gravitational vector g from the absolute reference system                                 
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            a
                                        
                                    
                                    )
                                
                             to the device reference system                                 
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            d
                                        
                                    
                                    )
                                
                            : 
                
                    
                        
                            g
                        
                        
                            s
                        
                    
                    =
                     
                    
                        
                            q
                        
                        
                            d
                        
                    
                     
                    ∙
                    g
                     
                    ∙
                     
                    
                        
                            
                                
                                    q
                                
                                
                                    d
                                
                            
                        
                        
                            -
                            1
                        
                    
                     
                
            
                        
                            a
                            x
                            i
                            s
                            =
                            g
                             
                            ×
                             
                            
                                
                                    g
                                
                                
                                    s
                                
                            
                        
                    ”
However, structure of the claim leads to indefiniteness. A transformation is discussed, and a formula then provided for                         
                            
                                
                                    g
                                
                                
                                    s
                                
                            
                        
                    . It is unclear if this formula is the transformation or another definition. The Examiner notes that restructuring of the claim to state that the equation is the transformation (i.e. a wherein type clause or statement similar to “using the following equations” ) could remedy this indefiniteness. 
Claim 3 recites the limitation " and the sequence of reference values" and “and the sequence of values”.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes each limitation is followed by what appears to be a definition (i.e. and the sequence of values                                 
                                    
                                        
                                            a
                                            c
                                            c
                                        
                                        
                                            θ
                                            d
                                            i
                                            r
                                        
                                    
                                
                            ) which would appear to be an attempt to tie each sequence to the first or second sequences mentioned in 
Claim 3 recites the limitation “the deviation between”.  There is insufficient antecedent basis for this limitation in the claim. Further the claim states “varying the value of said deviation to negative and positive values” which is also causes the claim to be unclear, as a deviation is not a chosen value but a determined one.
Claim 3 recites “and wherein step H3 is as follows” which is taken to be indefinite, as the step H3 has already been defined in claim 1. Therefore there cannot be two definitions of step H3. 
The Examiner notes that due to the combination of 112 issues present in claim 3, no reasonable interpretation of the claim may be determined and therefore the claim has not been considered in view of prior art below.. 
Claim 4 recites “determining the length of the matrix AQ in terms of columns or temporal coverage” which the Examiner takes to be unclear. The matrix AQ has been defined in claim 1, and it is unclear how a length could be “in terms of temporal coverage” based on this definition. 
Claim 5 recites “carried out each time for each column appended in the E2 step”. First it is unclear what “carried out each time” means. Specifically is it “for each time” a column is appended, or is it at a successive time instant as defined in E2. Further the language does not follow correct English grammar rules, which further causes this indefiniteness. 
Claim 6 recites the limitation "said correlation index".  There is insufficient antecedent basis for this limitation in the claim, as no correlation index is defined in claim 1.
The Examiner notes that due to the antecedent basis issues and the fact that the only correlation index that could be used to interpret this language exists in claim 3, which is also replete with indefiniteness issues, no reasonable interpretation of this claim can be provided and therefore the claim has not been considered in view of prior art below. 
Claim 8 refers to the steps A, C-H of claim 1. However, the measurements of step B of claim 1 are excluded and therefore it is unclear what data, for example, step C of the program should be based on.
Dependent claims 2-20 inherit the indefiniteness issues of claim 1 on which they depend and are therefore all also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the numerous 112 b rejections above all consideration of claims in view of the prior art is “as best understood”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-9 are rejected under 35 U.S.C. 101 as they are drawn to transitory media (i.e. signals, carrier waves, etc.).  While the applicants appear to be attempting to claim an article of manufacture which would qualify as one of the four statutory categories of invention, the applicants' language “computer program,” and “memory support, wherein the computer program according to…” covers both non-transitory computer readable storage media and transitory computer readable storage media, such as, signals (See MPEP 2111.01).  Signals are, per se, non-statutory embodiments.
The examiner notes that amending the claim language from “computer program” to “non-transitory computer readable storage medium” or “computer readable storage medium where the medium is not a signal” would resolve the above 35 U.S.C. 101 issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 7-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Janardhanan (US 2012/136573).
The Examiner again notes that due to the numerous 112 b rejections above all consideration of the claims in view of the art is “as best understood”
Regarding claim 1: Janardhanan discloses a method for the estimation of an angle θ representing axis and direction of motion of an individual in a geomagnetic absolute Cartesian reference system North-East-Down                                 
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            a
                                        
                                    
                                    )
                                
                            , to whom a Cartesian reference system                                 
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            , of an individual carrying a device equipped with one or more inertia sensors is associated, the device being associated with a device Cartesian reference system                                 
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            d
                                        
                                    
                                    )
                                
                            ,  and comprising at least one accelerometer (Janardhanan ref 110) and at least one magnetometer (Janardhanan claim 17 where the device heading is determined and where a list of sensors is provided including magnetometer type sensors) , the method being characterized in that it comprises the execution of the following steps:
A. splitting a straight angle centered on said individual into a set AS of n discrete angles                         
                            
                                
                                    θ
                                
                                
                                    j
                                
                            
                        
                     with j= 1, ..., n, where n is a positive integer (Janardhanan paragraph 0119 where the search loop provides multiple angles indexed by “m” which are equivalent to those claimed); 
B. measuring, at a given time instant t in a time window, in the device Cartesian reference system                         
                            (
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            
                                
                                    Y
                                
                                
                                    d
                                
                            
                            
                                
                                    Z
                                
                                
                                    d
                                
                            
                            )
                        
                    ,  the device acceleration vector                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    d
                                
                            
                        
                     via said at least one accelerometer, and the local m =                         
                            (
                            
                                
                                    m
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    y
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    z
                                
                            
                            )
                        
                      by said magnetometer (Janardhanan Fig 5 where both the accelerometer and “e-compass” which is a magnetometer are shown; 
C. determining an attitude                         
                            
                                
                                    A
                                
                                
                                    d
                                
                            
                        
                     of said device on the basis of the measures of step B (Janardhanan Fig 5, paragraph 0104 where tilt estimation (120) and yaw estimation (140) are attitude determinations); 
D. calculating, within the absolute Cartesian reference system                         
                            (
                            
                                
                                    X
                                
                                
                                    a
                                
                            
                            
                                
                                    Y
                                
                                
                                    a
                                
                            
                            
                                
                                    Z
                                
                                
                                    a
                                
                            
                            )
                        
                    , the linear acceleration vector                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                             
                            =
                             
                            (
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                            x
                            ,
                             
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                            y
                            ,
                             
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                            z
                            )
                        
                     to which said device is subjected during the motion of said individual, via the following substeps: 
D1. rotating the device acceleration vector                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    d
                                
                            
                        
                     onto the horizontal plane                         
                            
                                
                                    X
                                
                                
                                    a
                                
                            
                            
                                
                                    Y
                                
                                
                                    a
                                
                            
                        
                     of said absolute reference system using the attitude                         
                            
                                
                                    A
                                
                                
                                    d
                                
                            
                        
                    , obtaining a new vector of acceleration                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    h
                                
                            
                        
                     (Janardhanan Fig 5, paragraph 0088 where the de-tilt (130) and gravity alignment are this step);
D2. Subtracting Earth’s gravity vector                         
                            g
                            =
                            [
                            0
                            ,
                             
                            0
                            ,
                             
                            
                                
                                    g
                                
                                
                                    z
                                    a
                                
                            
                            ]
                        
                    , in which                         
                            
                                
                                    g
                                
                                
                                    z
                                    a
                                
                            
                            ≅
                            9.81
                             
                            
                                
                                    m
                                
                                
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     to the new vector of acceleration                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    h
                                
                            
                        
                     of D1 step, obtaining a linear acceleration vector                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                        
                    ; ( Janardhanan paragraph 0123 where the gravitational alignment alternative is this subtraction as best understood)
E. Building a linear accelerations matrix AQ as follows: 
E1. calculating, for each angle                         
                            
                                
                                    θ
                                
                                
                                    j
                                
                            
                             
                            ∈
                             
                            A
                            S
                        
                    , the following function of the linear acceleration vector                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                        
                    ;
                
                    
                        
                            a
                            c
                            c
                        
                        
                            θ
                            j
                        
                    
                    =
                    
                        
                            a
                            c
                            c
                        
                        
                            l
                        
                    
                    x
                    *
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    
                    +
                     
                    
                        
                            a
                            c
                            c
                        
                        
                            l
                        
                    
                    y
                    *
                    s
                    i
                    n
                    ⁡
                    (
                    
                        
                            θ
                        
                        
                            j
                        
                    
                    )
                
            
(Janardhanan paragraph 0124-0125 where the horizontal direction is a vector-sum of the angle (see eqn 9D) and where the direction is shown as an inner product in eqn 9E).
E2. appending a new column c containing at least said values                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    θ
                                    j
                                
                            
                        
                    , j = 1, ...,n, and the component                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                            z
                        
                     of said vector                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                        
                    , within a matrix AQ initialized as empty matrix:
                
                    c
                    =
                    
                        
                            [
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    θ
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    θ
                                    n
                                
                            
                            ,
                             
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                            z
                            ]
                        
                        
                            T
                        
                    
                
            
                
                    A
                    Q
                    =
                    [
                    A
                    Q
                    ,
                     
                    c
                    ]
                
            
where the nature of the measurements of acceleration vectors over time creates this matrix type of data, paragraph 0100 where matrix multiplication is explicitly disclosed, paragraph 0119 where the matrix multiplication is explicitly utilizing acceleration and attitude data which is the claimed appending)
wherein steps B to E are repeated for successive time instants in said time window, and wherein the following further steps are carried out: 
F. Calculating the variances                         
                            {
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            a
                                            c
                                            c
                                        
                                        
                                            θ
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            …
                            .
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            a
                                            c
                                            c
                                        
                                        
                                            θ
                                            n
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            a
                                            c
                                            c
                                        
                                        
                                            l
                                        
                                    
                                    z
                                
                            
                            }
                        
                     of the quantities stored in the rows of said accelerations matrix AQ  (Janardhanan paragraph 0126, 0120); 
G. estimating a discrete angle                         
                            
                                
                                    θ
                                
                                
                                    d
                                    i
                                    r
                                
                            
                        
                     of the direction axis of motion of said individual as:
                
                    
                        
                            θ
                        
                        
                            d
                            i
                            r
                        
                    
                    =
                    
                        
                            arg
                        
                        ⁡
                        
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                     
                    
                        
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    θ
                                    j
                                
                            
                        
                    
                
            
(Janardhanan paragraph 0127 where the value of the search angle at which the variance of the measured acceleration is maximum is disclosed)
H. determining said angle                         
                            θ
                        
                     representing the axis and the direction of motion of an individual, according to the following sub-steps: 
HI. Calculating the phase shift between a first sequence constituted by the reference values formed by the row a                        
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    l
                                
                            
                            z
                        
                     in the matrix AQ and a second sequence formed by the values                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    θ
                                    d
                                    i
                                    r
                                
                            
                        
                    , obtained by extracting the row associated with                         
                            
                                
                                    θ
                                
                                
                                    d
                                    i
                                    r
                                
                            
                        
                    in the matrix AQ; 
H3. determining the angle θ as follows:
 - If said phase shift indicates a delay between said first sequence and said second sequence in the order then                         
                            θ
                            =
                             
                            
                                
                                    θ
                                
                                
                                    d
                                    i
                                    r
                                
                            
                        
                    
 - If said phase shift indicates an advance between said first sequence and said second sequence in the order, then                         
                            θ
                            =
                            
                                
                                    θ
                                
                                
                                    d
                                    i
                                    r
                                
                            
                            +
                            π
                        
                    
where discussion of the effect of phase difference is disclosed, which is equivalent to the claim language. Specifically this is a more specific feature than that claimed, and therefore does disclosed the broader claimed language). 
Regarding claim 5: Janardhanan discloses the limitations of claim 1 as described above. Janardhanan also discloses the calculation of the F step is carried out each time for each column appended in the E2 step (Janardhanan paragraph 0099 where the nature of the measurements of acceleration vectors over time creates this matrix type of data, paragraph 0100 where matrix multiplication is explicitly disclosed, paragraph 0119 where the matrix multiplication is explicitly utilizing acceleration and attitude data which is the claimed appending in in iterative manner as claimed).
Regarding claim 7: Janardhanan discloses the limitations of claim 1 as described above. Janardhanan also discloses in step B a digital filtering is applied to the signals measured by said at least one accelerometer (Janardhanan paragraph 0064).
Regarding claim 8: Janardhanan discloses the limitations of claim 1 as described above. Janardhanan also discloses a Computer program, comprising code means configured to perform, when executed by an electronic processor, steps A, C-H of the method according to claim 1 (Janardhanan abstract, paragraph 0084).
Regarding claim 9: Janardhanan discloses the limitations of claim 8 as described above. Janardhanan also discloses memory support, wherein the computer program according to claim 8 is stored on it (Janardhanan abstract, paragraph 0220, 0084).
Regarding claim 10: Janardhanan discloses the limitations of claim 8 as described above. Janardhanan also discloses a System for the estimation of an angle θ representing the axis and the direction of motion of an individual in an absolute Cartesian geomagnetic reference system North-East-Down                                 
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            a
                                        
                                    
                                    )
                                
                            , to whom an individual's Cartesian reference system (                                
                                    
                                        
                                            X
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            Y
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            Z
                                        
                                        
                                            j
                                        
                                    
                                
                            ) is associated, the system comprising: 
                        
                            (
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            
                                
                                    Y
                                
                                
                                    d
                                
                            
                            
                                
                                    Z
                                
                                
                                    d
                                
                            
                            )
                        
                     and comprising at least one accelerometer and at least one magnetometer  (Janardhanan Fig 3c, claim 17), 
an electronic processor in data communication with said device; wherein said electronic processor the computer program of claim 8 is installed (Janardhanan abstract, paragraph 0084) .
Regarding claim 11: Janardhanan discloses the limitations of claim 10 as described above. Janardhanan also discloses said electronic processor is integrated in said device (Janardhanan abstract, Fig 3C).
Regarding claim 12: Janardhanan discloses the limitations of claim 10 as described above. Janardhanan also discloses said device is a smart phone or tablet or PDA equipped internally of at least one magnetic field sensor and at least an accelerometer, and said electronic processor is its CPU (Janardhanan fig 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhanan (US 2012/136573) in view of Applicant Admitted Prior art.
Regarding claim 2: Janardhanan discloses the limitations of claim 1 as described above. 
Janardhanan does not explicitly disclose wherein the attitude                         
                            
                                
                                    A
                                
                                
                                    d
                                
                            
                        
                     of step C is represented by a quaternion                         
                            
                                
                                    q
                                
                                
                                    d
                                
                            
                        
                    ,  and in that the D1 step comprises the following substeps: 
axis by carrying out a cross product of the vector of gravity                         
                            g
                            =
                            [
                            0
                            ,
                             
                            0
                            ,
                             
                            
                                
                                    g
                                
                                
                                    z
                                    a
                                
                            
                            ]
                        
                     as expressed in said absolute Cartesian coordinate system                         
                            (
                            
                                
                                    X
                                
                                
                                    a
                                
                            
                            
                                
                                    Y
                                
                                
                                    a
                                
                            
                            
                                
                                    Z
                                
                                
                                    a
                                
                            
                            )
                        
                     and a new gravitational vector                         
                            
                                
                                    g
                                
                                
                                    s
                                
                            
                        
                     obtained by transforming, using said quaternion                         
                            
                                
                                    q
                                
                                
                                    d
                                
                            
                        
                    , the gravitational vector g from the absolute reference system                         
                            (
                            
                                
                                    X
                                
                                
                                    a
                                
                            
                            
                                
                                    Y
                                
                                
                                    a
                                
                            
                            
                                
                                    Z
                                
                                
                                    a
                                
                            
                            )
                        
                     to the device reference system                         
                            (
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            
                                
                                    Y
                                
                                
                                    d
                                
                            
                            
                                
                                    Z
                                
                                
                                    d
                                
                            
                            )
                        
                    : 
                
                    
                        
                            g
                        
                        
                            s
                        
                    
                    =
                     
                    
                        
                            q
                        
                        
                            d
                        
                    
                     
                    ∙
                    g
                     
                    ∙
                     
                    
                        
                            
                                
                                    q
                                
                                
                                    d
                                
                            
                        
                        
                            -
                            1
                        
                    
                     
                
            
                
                    a
                    x
                    i
                    s
                    =
                    g
                     
                    ×
                     
                    
                        
                            g
                        
                        
                            s
                        
                    
                
            
where the term                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            d
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the conjugate of the quaternion                         
                            
                                
                                    q
                                
                                
                                    d
                                
                            
                        
                    , the operator                         
                             
                            ∙
                             
                        
                     represents the product between quaternions, and in which the gravitational vector g has been increased by one dimension by inserting a zero component; 
- calculating an angle φ between the two vectors g and                         
                            
                                
                                    g
                                
                                
                                    s
                                
                            
                        
                    ; 
-building a further quaternion                         
                            
                                
                                    q
                                
                                
                                    n
                                
                            
                        
                    , from the values of axis and φ; 
- rotating the vector                         
                            
                                
                                    a
                                    c
                                    c
                                
                                
                                    d
                                
                            
                        
                     onto the horizontal plane                         
                            
                                
                                    X
                                
                                
                                    a
                                
                            
                            
                                
                                    Y
                                
                                
                                    a
                                
                            
                        
                    , of said absolute reference system by said further quaternion                         
                            
                                
                                    q
                                
                                
                                    n
                                
                            
                        
                    :
                
                    
                        
                            a
                            c
                            c
                        
                        
                            h
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        a
                                        c
                                        c
                                    
                                    
                                        h
                                    
                                
                                x
                            
                        
                        
                            
                                
                                    
                                        a
                                        c
                                        c
                                    
                                    
                                        h
                                    
                                
                                y
                            
                        
                        
                            
                                
                                    
                                        a
                                        c
                                        c
                                    
                                    
                                        h
                                    
                                
                                z
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    q
                                
                                
                                    n
                                
                            
                        
                        
                            -
                            1
                        
                    
                     
                    ∙
                    
                        
                            a
                            c
                            c
                        
                        
                            d
                        
                    
                     
                    ∙
                     
                    
                        
                            q
                        
                        
                            n
                        
                    
                
            
However, on page 18 of the specification filed 9/14/2018 the applicant has stated that this quaternion procedure is performed “according to known mathematical methods” and has cited a piece of NPL to J.B. Kuipers published in 1999. Therefore the applicant has admitted that this step is conventional in the art and it would be obvious to one of ordinary skill in the art to apply this quaternion technique to the invention of Janardhanan in order to determine attitude. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhanan (US 2012/136573) in view of Tang (US 2015/0042812).
Regarding claim 4 Janardhanan discloses the limitations of claim 1 as described above. Janardhanan does not explicitly disclose before step E2, the following sub-steps are executed: 
AQ in terms of columns or temporal coverage; and 
-if the length of the matrix AQ is greater than a predetermined value of columns or temporal coverage, deleting the oldest column of said matrix AQ. The Examiner notes that this “if” limitation is optional, as the length may not be determined to meet the required criteria.
Tang discloses a dead reckoning approach in which a size is determined and an identity matrix of the same size is used in filtering (Tang paragraph 0114 which the Examiner takes to be equivalent to the length determination and deletion as it is a type of filtering).
It would have been obvious to one of ordinary skill in the art at the time of filing to include matrix size based filters, such as those disclosed in Tang, in the invention of Janardhanan in order to accurately characterize the objection motion (Tang paragraph 0018-0120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Looze: a pedestrian dead reckoning type determination
Kordari: using data over time in a similar dead reckoning type characterization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896